OPINION OF THE COURT
Per Curiam.
Jack Nath has submitted an affidavit dated January 8, 1994, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Nath was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on April 4, 1962.
*148Mr. Nath acknowledges that he is the subject of an investigation by the Grievance Committee for the Tenth Judicial District concerning the failure to turn over escrow funds. Mr. Nath further acknowledges that he would be unable to defend himself against the charges of professional misconduct predicated upon the misconduct in question.
Mr. Nath’s proffered resignation expressly states that it is submitted subject to a court order requiring him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection of the State of New York pursuant to Judiciary Law § 90 (6-a). He expressed an awareness that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waived the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Nath indicates that he is tendering his resignation freely and voluntarily, that he is not being subject to coercion or duress by anyone, and that he is fully aware of the implications of submitting his resignation.
Inasmuch as the proffered resignation conforms with the court rules, the resignation of Jack Nath as an attorney and counselor-at-law is accepted and directed to be filed. Accordingly, Jack Nath is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Pizzuto, JJ., concur.
Ordered that the resignation of Jack Nath is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jack Nath is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Jack Nath shall comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jack Nath is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an *149attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.